SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

603
KA 14-01249
PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PATIQUE DONERLSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered May 22, 2014. The judgment convicted
defendant, upon her plea of guilty, of criminal possession of a forged
instrument in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of two counts of criminal possession of a
forged instrument in the second degree (Penal Law § 170.25 [1])).
Contrary to the contention of defendant, the record establishes that
she knowingly, voluntarily and intelligently waived the right to
appeal (see generally People v Lopez, 6 NY3d 248, 256), and that valid
waiver constitutes a general unrestricted waiver that forecloses any
challenge by her to the severity of the sentence (see id. at 255-266;
People v Hidalgo, 91 NY2d 733, 737; cf. People v Maracle, 19 NY3d 925,
928). To the extent that defendant contends that the “written waiver
of [the right to] appeal is unenforceable because it contained certain
nonwaivable rights[, a]ny nonwaivable [rights] purportedly encompassed
by the waiver are excluded from the scope of the waiver [and] the
remainder of the waiver is valid and enforceable” (People v Williams,
132 AD3d 1291, 1291, lv denied 26 NY3d 1151 [internal quotation marks
omitted]; see People v Gibson, 147 AD3d 1507, 1508; People v Mead, 133
AD3d 1257, 1258).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court